Exhibit No. 10.1

Execution Version

THIRD OMNIBUS AMENDMENT AGREEMENT

THIS THIRD OMNIBUS AMENDMENT AGREEMENT (this “Amendment”), dated as of March 28,
2013, is entered into by and among ARMSTRONG RECEIVABLES COMPANY, LLC, a
Delaware limited liability company, as Seller (the “Seller”), ARMSTRONG WORLD
INDUSTRIES, INC., a Pennsylvania corporation (the “Company”), individually and
as Servicer (“Armstrong”), ARMSTRONG HARDWOOD FLOORING COMPANY, a Tennessee
corporation ((“AHFC”), and, together with Armstrong, the “Originators”, and each
an “Originator”), THE BANK OF NOVA SCOTIA, as Administrative Agent, Related
Committed Purchaser and LC Bank (“Scotiabank”, or, as applicable, the
“Administrative Agent”, the “Related Committed Purchaser” or the “LC Bank”) and
LIBERTY STREET FUNDING LLC, a Delaware limited liability company, as Conduit
Purchaser (the “Conduit Purchaser”).

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Receivables Purchase Agreement (defined below), or, if
not defined therein, in the Purchase and Sale Agreement (defined below).

BACKGROUND RECITALS

A. The Seller, the Servicer and the Originators are party to that certain
Purchase and Sale Agreement dated as of December 10, 2010, as amended by that
certain Omnibus Amendment dated as of August 1, 2011 and that certain Second
Omnibus Amendment dated as of December 21, 2011 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Purchase and
Sale Agreement”);

B. The Seller, the Servicer, the Conduit Purchaser and Scotiabank are party to
that certain Receivables Purchase Agreement dated as of December 10, 2010, as
amended by that certain Omnibus Amendment dated as of August 1, 2011 and that
certain Second Omnibus Amendment dated as of December 21, 2011 (as amended,
restated, supplemented or otherwise modified prior to the date hereof,
the “Receivables Purchase Agreement” and, together with the Purchase and Sale
Agreement, the “Facility Documents”);

C. Pursuant to Section 10.1 of the Purchase and Sale Agreement and Section 6.1
of the Receivables Purchase Agreement, the parties hereto have agreed to amend
the Facility Documents as described herein;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

SECTION 1. Amendments to the Receivables Purchase Agreement. As of the date
hereof, subject to the satisfaction of the condition precedents set forth in
Section 3 hereof:

(a) The definition of “Foreign Obligor” is hereby included in Exhibit I of the
Receivables Purchase Agreement as follows:

“Foreign Obligor” means, at any time, an Obligor whose address to which invoices
in respect of Receivables are sent is located in a country other than the United
States of America.



--------------------------------------------------------------------------------

(b) The definition of “Purchase Limit” in Exhibit I of the Receivables Purchase
Agreement is hereby amended by replacing “$100,000,000” therein with
“$75,000,000”.

(c) The definition of “Scheduled Commitment Termination Date” in Exhibit I of
the Receivables Purchase Agreement is hereby amended by replacing “December 21,
2014” therein with “March 28, 2016”.

(d) The following definitions in Exhibit I of the Receivables Purchase Agreement
are hereby amended and restated in its entirety as follows:

“Concentration Limit” shall mean

(x) with respect to the Receivables, for Receivables that have a stated maturity
that is more than 60 days but not greater than 120 days, 20%;

(y) with respect to all Foreign Obligors, taken as a whole, (i) at times when
the long term, unsecured and non credit-enhanced indebtedness of Armstrong is
rated at least (i) “B+” by Standard & Poor’s and (ii) “B1” by Moody’s, 5%; and
(ii) at all other times, 0%;

(z) with respect to each Obligor:

(a) (i) for any Group A Obligor, 20%, (ii) for any Group B Obligor, 10%,
(iii) for any Group C Obligor, 6.7% and (iv) for any Group D Obligor, 4%; and

(b) notwithstanding that an Obligor may fall within one of the categories set
forth in paragraph (a) above, such other amount for any Obligor as set forth on
Schedule V hereto;

provided, that the Concentration Limit for any Obligor may be modified with the
prior written consent of the Administrative Agent; provided, further, that the
Administrative Agent, in its sole discretion, may modify or revoke the Special
Concentration Limit for any Obligor as set forth on Schedule V hereto upon
delivery of notice to Armstrong at least ten Business Days prior to the
effective date of such modification or revocation.

“Eligible Obligor” means, at any time, an Obligor that is:

(a) not the subject of or a debtor in any bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or similar proceeding,

(b) not a Governmental Authority,

 

2



--------------------------------------------------------------------------------

(c) not an Affiliate of any Originator, the Seller or the Servicer (or any of
their respective Affiliates), and

(d) not a Cross-Aged Obligor.

“Excess Concentration Amount” means, as of any date of determination (and
without duplication if a Receivable falls into more than one of the following
categories), the sum of:

(a) the Excess Concentration Individual Amounts for each of the Obligors; plus

(b) the amount, if any, by which the aggregate Outstanding Balance of the
Eligible Receivables related to all Foreign Obligors exceeds the applicable
Concentration Limit for all Foreign Obligors which is then in effect of the
aggregate Outstanding Balance of Eligible Receivables then in the Receivables
Pool; plus

(c) the amount, if any, by which the aggregate Outstanding Balance of the
Eligible Receivables that have a stated maturity that is more than 60 days but
not greater than 120 days exceeds 20% of the aggregate Outstanding Balance of
Eligible Receivables then in the Receivables Pool.

(e) Schedules V and VI of the Receivables Purchase Agreement are amended and
restated in their entirety and replaced with Schedule V and Schedule VI
respectively hereto.

SECTION 2. Representations and Warranties. Each of the Seller, the Servicer and
each Originator hereby represents and warrants to each of the other parties
hereto that, as to itself:

(a) (i) It has all necessary corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Facility
Documents, as amended hereby and by other amendments and the other Transaction
Documents, (ii) the execution and delivery of this Amendment and the performance
of its obligations under the Facility Documents, as amended hereby and the other
Transaction Documents has been duly authorized by all necessary corporate action
on its part and (iii) this Amendment and its obligations under the Facility
Documents, as amended hereby, and the other Transaction Documents constitute its
legal, valid and binding obligations, enforceable against it in accordance with
the terms thereof, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law); and

(b) On the date hereof, before and after giving effect to this Amendment,
no Termination Event or Incipient Termination Event has occurred and is
continuing.

 

3



--------------------------------------------------------------------------------

SECTION 3. Condition Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon receipt by the
Administrative Agent of the following:

(a) Duly executed counterparts of this Amendment from each of the parties
hereto;

(b) The fee letter dated on or about March 28, 2013 by and among the Seller,
Armstrong and the Administrative Agent; and

(c) Opinions of Armstrong’s and AHFC’s in-house counsel with respect to this
Amendment and the other documents executed and delivered as of the date hereof,
in form and substance satisfactory to the Administrative Agent.

SECTION 4. Reference to and Effect on the Facility Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in any Facility
Document to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to such Facility Document as amended or
otherwise modified hereby, and (ii) each reference to any Facility Document in
any other Transaction Document or any other document, instrument or agreement
executed and/or delivered in connection therewith, shall mean and be a reference
to such Facility Document as amended or otherwise modified hereby.

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of each of the Facility Documents, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under either
Facility Document or any other Transaction Document or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 6. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

4



--------------------------------------------------------------------------------

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 8. Fees and Expenses. Seller hereby confirms its agreement to pay on
demand all reasonable, properly documented costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and any of the other instruments, documents and agreements to
be executed and/or delivered in connection herewith, including, without
limitation, the reasonable fees and expenses of outside legal counsel to the
Administrative Agent with respect thereto.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

ARMSTRONG RECEIVABLES COMPANY, LLC By:  

 

  Name: Mark A. Telymonde   Title: Assistant Treasurer ARMSTRONG WORLD
INDUSTRIES, INC. By:  

 

  Name: Thomas J. Waters   Title: Vice President and Treasurer
ARMSTRONG HARDWOOD FLOORING COMPANY By:  

 

  Name: Thomas J. Waters   Title: Treasurer

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Administrative Agent, Related Committed Purchaser
and LC Bank By:  

 

  Name: Paula Czach   Title: Managing Director LIBERTY STREET FUNDING LLC, as
Conduit Purchaser By:  

 

  Name:   Title:

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

SCHEDULE V

SPECIAL CONCENTRATION LIMITS

 

Obligor

  

Special Concentration Limit

Lowe’s Corporation                   

If Lowe’s Corporation has:

(1) (x) a short-term rating of at least (a) “A-1” by Standard & Poor’s and (b)
“P-1” by Moody’s, and (y) a long-term rating of at least (a) “A” by Standard &
Poor’s and (b) “A1” by Moody’s, 25% of the aggregate Outstanding Balance of
Eligible Receivables;

or

(2) (x) a short-term rating of at least (a) “A-2” by Standard & Poor’s and (b)
“P-2” by Moody’s, and (y) a long-term rating of at least (a) “BBB+” by Standard
& Poor’s and (b) “Baa1” by Moody’s, and (z) does not meet the criteria set forth
in clause (1) above, 20% of the aggregate Outstanding Balance of Eligible
Receivables

The Home Depot, Inc.    If The Home Depot, Inc. has (x) a short-term rating of
at least (a) “A-2” by Standard & Poor’s and (b) “P-2” by Moody’s, and (y) a
long-term rating of at least (a) “BBB+” by Standard & Poor’s and (b) “Baa1” by
Moody’s, 15% of the aggregate Outstanding Balance of Eligible Receivables

 

 

Schedule V-1



--------------------------------------------------------------------------------

SCHEDULE VI

COMMITMENTS

 

Capacity

   Name    Commitment

Conduit Purchaser

   Liberty Street Funding LLC    N/A

Related Committed Purchaser

   The Bank of Nova Scotia    $75,000,000

 

 

Schedule VI-1